Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-19 on 2/13/20 is acknowledged.  Claims 1-19 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/13/20, 7/17/20, 8/14/20, 9/9/21, 10/1/21 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 12 and 13 are objected to because of the following informalities: a colon is missing after “comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (“Inoue,” US Pub. No. 2012/0308446, cited in IDS) in view of Isogawa et al. (“Isogawa,” US 5888824).
As to claim 1, Inoue discloses a composition for separating blood serum or blood plasma comprising: a (meth)acrylic acid ester-based polymer (e.g., [0013] et seq.), a silica fine powder (e.g., [0041] et seq.), wherein the (meth)acrylic acid ester-based polymer has fluidity at room temperature, and has a weight average molecular weight of 15000 or more and 100000 or less (e.g., [0031] et seq.).
Regarding claim 1, while Inoue discloses a silicone oil in e.g., [0046], Inoue does not specifically disclose the silicone oil is included in the composition.  Isogawa discloses a silicone oil that can be used includes but is not limited to dimethylpolysiloxane in e.g., col. 18, line 18 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include silicone oil because it would be beneficial to include a deposition-preventing agent (e.g., col. 18, lines 5-28 of Isogawa). 
As to claim 2, see e.g., dimethylpolysiloxane in e.g., col. 18, line 18 et seq. of Isogawa. For motivation statement, see above. 
As to claim 3, see e.g., [0054] et seq. of Inoue.  In light of the Davies method disclosed in Inoue, the silicone oil disclosed in Isogawa would essentially have the claimed HLB value.  See above and MPEP 2112.01. 
As to claim 4, see e.g., 1.0 weight % solution of polyether-modified silicone oil in col. 24, line 13 et seq. of Isogawa. For motivation statement, see above.
As to claims 5 and 7, see e.g., [0017] et seq. of Inoue. 
As to claims 6 and 8, see e.g., [0050] et seq. of Inoue.
As to claim 9, see e.g., [0041] et seq. of Inoue.
As to claims 10-13, see e.g., [0030] et seq. of Inoue.
As to claims 14-15, see e.g., [0018] et seq. of Inoue.
As to claims 16-17 and 19, see e.g., [0070] et seq. of Inoue.
As to claim 18, see e.g., [0018] and [0070] et seq. of Inoue. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



5/21/2022